DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

The receipt of the amendment dated 05 April 2021 of the application 16/721,013, including amendments to the claims and cancellation of claims 4, 5, 12, 13, 18, and 19, is acknowledged.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 10, 11, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckendale, U. S. Patent 2,699,075 in view of Tsuzaki et al., U. S. Patent 8,066,337.

Buckendale discloses a pinion gear assembly in figure 2.
	A hollow pinion shaft 156 has a pinion gear 152 at a first end.
	The assembly includes an outer ring 162.
	A first inner ring, the inner race of bearing 81 (col. 4, line 71), is radially outside the pinion shaft 156.
	A first plurality of rollers 85 is between the pinion shaft 156 and the outer ring 162.
	A second plurality of rollers 81 is between the first inner ring (inner race of 81) and the outer ring 162.
	A retaining ring and locking key assembly 87/88 is applied to a second end of shaft 156 to secure the inner ring and rollers 81 and 85 (col. 4, lines 76-78 and col. 3, lines 45-48, where “shaft 76” is analogous to shaft 156).
 (claim 1)

	The pinion gear 152 is a hypoid gear (col. 4, line 58).
(claim 6)

	In manufacturing a differential pinion gear assembly, a hollow pinion shaft 156 having a pinion gear 152 formed on a first end is provided.

(claim 8)

	The outer ring 162 is fixed by bolts (or similarly secured) to a differential housing 14 (col. 4, lines 73-74).
	The pinion gear 152 is meshingly engaged with a differential ring gear 160.
(claim 14)

	Buckendale discloses a rear axle assembly 12 with differential 141 in figure 2 (with reference to fig. 3 in which details of identical elements in the front assembly are shown; col. 4, lines 48-51; col. 4, lines 68-69).
	The differential 141 includes a housing 13/14 and differential gearing configured to distribute power from a ring gear 160, through gear 139 and second ring gear 140 (fig. 3), to a left half-shaft and a right half-shaft (axle shafts extending to opposite wheels, col. 4, lines 31-33).
	A hollow pinion shaft 156 has a pinion gear 152 at a first end meshing with the ring gear 160.
	An outer ring 162 is fixed to the housing 13/14.
	A first inner ring, the inner race of bearing 81, is radially outside the pinion shaft 156.
	A first plurality of rollers 85 is between the pinion shaft 156 and the outer ring 162.

A retaining ring and locking key assembly 87/88 is applied to a second end of shaft 156 to secure the inner ring and rollers 81 and 85 (col. 4, lines 76-78 and col. 3, lines 45-48, where “shaft 76” is analogous to shaft 156).
(claim 15)

	The pinion gear 152 is a hypoid gear (col. 4, line 58).
(claim 20)


	Buckendale does not disclose that the wall of the pinion shaft is plastically deformed outward at a second end to apply an axial preload on the first and second sets of rollers, that a face spline is formed on an outwardly turned portion of the pinion shaft, the first plurality of rollers bearing directly against the pinion shaft, nor the first and second plurality of rollers being balls.

Tsuzaki et al. discloses in figures 1-3 a hollow shaft 13 that is similar to the hollow shaft 156 of Buckendale, in that it is hollow with an internal spline 14, it includes a rotation transmission element (flange 11) at a first end, an outer ring 30, a first inner ring 21 radially outside the hollow shaft 13, a first plurality of rollers 41 between the hollow shaft 13 and the outer ring 30, and a second plurality of rollers 42 between the first inner ring 21 and the outer ring 30.  Also similar to Buckendale, the second end of the hollow shaft 13 axially abuts an end 

Tsuzaki et al. further discloses that a wall 17 of the hollow shaft is plastically deformed outward at a second end, applying an axial pre-load, via the first inner ring 21, on the first 41 and second 42 sets of rollers (col. 7, line 66 to col. 8, line 8).
A face spline 71 is formed on the outwardly turned wall 17 of the hollow shaft 13 (col. 8, lines 40-42).
(claims 1, 8, 15)

	The first plurality of rollers 41 bears directly against the hollow shaft 13.
(claim 2)

	The rollers of the first 41 and second 42 pluralities of rollers are balls (col. 8, line 4).
(claim 7)

	The 13 shaft includes a raceway 22 and the first plurality of rollers 41 directly bears axially against the raceway 22.
(claim 10)

	The rollers of the first 41 and second 42 pluralities of rollers are balls.
(claim 11)


(claim 16)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pinion gear assembly of Buckendale application of a pre-load on the first and second sets of rollers by plastically deforming a wall at the end of the shaft in view of Tsuzaki et al., because such a method of securing bearings to a hollow shaft results in a more consistent product with the pre-load being precisely set without relying heavily on an assembler’s skill and experience, as use of a nut to apply pre-load does (see Ramshaw GB 2563210, included in the action of 07 January 2021, p. 2, lines 5-7 and the last six lines of page 5, for example).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a face spline formed on the outwardly turned wall of the pinion shaft of Buckendale in view of Tsuzaki et al. because the face spline would prevent relative slip between the outwardly turned wall and the face of the element upon which it abuts, preventing the generation of abnormal noise (Tsuzaki et al., col. 9, lines 6-14).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of rollers bearing directly against the shaft in the pinion gear assembly of Buckendale in view of Tsuzaki et al., because such an arrangement results in a reduction in the number and/or size of parts, with a reduction in weight, cost, and assembly time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ball rollers in the pinion gear assembly of Buckendale in view of Tsuzaki et al. because ball bearings are suitable for receiving a combined load of an axial load and a radial load and exhibits high moment rigidity (see Hirase, U. S. Patent 7,988,583, col. 3, lines 62-65, describing use of ball bearings for supporting a differential input pinion shaft).


Claims 3, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckendale in view of Tsuzaki et al. as applied to claims 1, 8, and 15 above, and further in view of Ohkuma et al. U. S. Patent 6,796,714.

	Ohkuma et al. discloses in figures 3-9 various embodiments of a hollow shaft 9 that are each similar to the hollow shaft 5a of Buckendale in view of Tsuzaki et al., in that it is hollow with an internal spline 15, it includes a rotation transmission element (flange 6) at a first end, an outer ring 1, a first inner ring 10b radially outside the hollow shaft 9, a first plurality of rollers 3a between the hollow shaft 9 and the outer ring 1, a second plurality of rollers 3b between the first inner ring 10b and the outer ring 1, and a wall 12 of the hollow shaft being plastically deformed outward (at 13) at a second end, applying an axial pre-load, via the first ring 10b, on the first 3a and second 3b sets of rollers (col. 1, lines 64-66).

	In the embodiments of figures 4-6, a second inner ring 10a is radially outside the hollow shaft 9.

	The second inner ring 10a axially bears against an exterior shelf 14 of the hollow shaft 9.
(claims 3, 9, 17)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second inner ring with the first plurality of rollers bearing against the second inner ring in the pinion gear assembly of Buckendale in view of Tsuzaki et al., in view of Ohkuma et al., because such an arrangement allows for maintenance of the pinion gear assembly by replacement of the inner ring when worn rather than requiring the replacement or retooling of the whole shaft.


Response to Arguments

Applicant’s arguments, filed 05 April 2021, with respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. 102 and claims 1-4, 6-12, 14-18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Tsuzaki et al., U. S. Patent 8,066,337, which teaches the feature of a face spline formed on the outwardly turned portion of a hollow shaft.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659